           Case 2:20-cv-04096-GAM Document 148 Filed 08/25/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

COMMONWEALTH OF PENNSYLVANIA,                         :
ET AL.                                                :
                                                      :
       v.                                             :       CIVIL ACTION NO. 20-4096
                                                      :
LOUIS DEJOY                                           :
IN HIS OFFICIAL CAPACITY AS                           :
UNITED STATES POSTMASTER GENERAL,                     :
ET AL.                                                :

                                             ORDER

       This 25th day of August, 2021, having considered the parties’ cross-motions for summary

judgment, ECF 119, 125, and Defendants’ motion to clarify the preliminary injunction, ECF 116,

for the reasons set forth in the accompanying memorandum of law, it is hereby ORDERED as

follows:

       1. As set forth in Plaintiffs’ motion, ECF 119, Plaintiffs’ Counts III and IV are
          DISMISSED WITHOUT PREJUDICE as moot;

       2. Defendants’ motion for summary judgment, ECF 125, is GRANTED in part, as
          follows:

            a. Plaintiffs’ Count I is DISMISSED WITH PREJUDICE as moot; 1

            b. As to Count II, Plaintiffs’ claims that Defendants failed to “develop, promote, and
               provide adequate and efficient postal services” under 39 U.S.C. 403(a) are
               DISMISSED WITH PREJUDICE for lack of subject matter jurisdiction;

            c. As to Count II, Plaintiffs’ claims as to the Do-It-Now Initiatives, with the
               exception of those claims relating to late and extra trips and overtime policies, are
               DISMISSED WITH PREJUDICE for lack of Article III Standing.

       3. As to the issues resolved pursuant to Paragraph 2, above, Plaintiffs’ cross-motion for
          summary judgment is correspondingly DENIED.




1
 This Court’s preliminary injunction, ECF 63, 70, is correspondingly VACATED and Defendants’
motion to clarify, ECF 116, is therefore DENIED as moot.
 Case 2:20-cv-04096-GAM Document 148 Filed 08/25/21 Page 2 of 2




4. As to Plaintiffs’ remaining Count II claims that Defendants’ late and extra trips and
   overtime policies violated 39 U.S.C. §§ 403(a-b) (requiring the Postal Services to
   “plan . . . adequate and efficient postal services” and to “maintain an efficient system
   of collection, sorting, and delivery of the mail”), and § 101(e) (requiring the Postal
   Service to give “highest consideration to the requirement for the most expeditious
   collection, transportation, and delivery of important letter mail”), the cross-motions of
   the parties are DENIED WITHOUT PREJUDICE, with leave to re-file following
   an evidentiary hearing as to preliminary issues of standing.




                                                 /s/ Gerald Austin McHugh
                                              United States District Judge




                                         2
